DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 October 2021, 15 March 2022 and 19 July 2922 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,044,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a broadening of the subject matter of the claims of the ‘259 Patent and such the claims of the ‘259 Patent anticipate the claims of the instant application.
As to claim 1, the ‘259 Patent discloses a computer-implemented method comprising (Claim 1: A computer-implemented method comprising): 
generating a message that (Claim 1: generating a message that): 
designates a recipient address (Claim 1: designates a recipient address and a sender address), and 
includes a link to encrypted content (Claim 1:  includes a link to an unencrypted version of encrypted content); 
transmitting the message to a first mailbox that is accessible based on recipient credentials associated with the recipient address (Claim 1: transmitting the message to a recipient mailbox that is accessible based on recipient credentials associated with the recipient address); 
storing at least one of the encrypted content or the message in a second mailbox (Claim 1: storing at least one of the encrypted content or the message in an organizational mailbox that is: addressable by use of the link, and different than a sender mailbox that is accessible based on sender credentials associated with the sender address); 
receiving, from a recipient device, a first request that is indicative of activation of the link (Claim 1: receiving, from a recipient device, a first request that is indicative of activation of the link); 
transmitting, to the recipient mailbox in response to receiving the first request, a passcode message that includes a passcode associated with the encrypted content (Claim 1: transmitting, to the recipient mailbox in response to the first request, a passcode message that includes a passcode associated with the unencrypted version of the encrypted content); 
receiving, from the recipient device, a second request that includes the passcode (Claim 1: receiving, from the recipient device, a second request that includes the passcode); and 
responsive to receiving the second request, provisioning the recipient device with access to the encrypted content Claim 1: and responsive to the second request, provisioning the recipient device with access to the unencrypted version of the encrypted content).
As to claim 2, the ‘259 Patent discloses the computer-implemented method of claim 1, wherein the second mailbox is hosted in a first domain that is different than a second domain in which the first mailbox is hosted by a recipient mail service (Claim 2: The computer-implemented method of claim 1, wherein both of the organizational mailbox and the sender mailbox are hosted in at least one first domain that is different than a second domain in which the recipient mailbox is hosted by a recipient mail service).
As to claim 3, the ‘259 Patent discloses the computer-implemented method of claim 2, wherein the link is configured to expose an authentication module of the recipient mail service to enable the recipient device to obtain a token from the recipient mail service (Claim 3: The computer-implemented method of claim 2, wherein the link is configured to expose an authentication module of the recipient mail service to enable the recipient device to obtain a token from the recipient mail service).
  As to claim 4, the ‘259 Patent discloses the computer-implemented method of claim 1, wherein the second mailbox comprises a sender mailbox that is associated with a sender address of the message (Claim 4: The computer-implemented method of claim 1, further comprising: storing at least one of the encrypted content or the message in the sender mailbox that is accessible based on the sender credentials associated with the sender address).
  As to claim 5, the ‘259 Patent discloses the computer-implemented method of claim 1, further comprising causing the message to be erased from the second mailbox in response to the provisioning the recipient device with access to the encrypted content (Claim 5: The computer-implemented method of claim 1, further comprising: causing the message to be erased from the organizational mailbox in response to the provisioning the recipient device with access to the unencrypted version of the encrypted content).
  As to claim 6, the ‘259 Patent discloses the computer-implemented method of claim 1, wherein the link enables a mail module, that is operating on the recipient device providing access to the recipient mailbox, to automatically transmit a token provided by a recipient mail service associated with the recipient address to an enhanced mail service associated with the second mailbox (Claim 6: The computer-implemented method of claim 1, wherein the link enables a mail module, that is operating on the recipient device to provide access to the recipient mailbox, to automatically transmit a token provided by a recipient mail service associated with the recipient address to an enhanced mail service associated with the organizational mailbox). 
As to claim 7, the ‘259 Patent discloses the computer-implemented method of claim 1, wherein the provisioning the recipient device with access to the encrypted content includes sending an encryption key to the recipient device to enable a decryption module to decrypt the encrypted content at the recipient device (Claim 7: The computer-implemented method of claim 1, wherein the provisioning the recipient device with access to the unencrypted version of the encrypted content includes sending an encryption key to the recipient device to enable a decryption module to decrypt the encrypted content at the recipient device).
As to claim 8, the ‘259 Patent discloses the computer-implemented method of claim 1, wherein the provisioning the recipient device with access to the encrypted content includes: obtaining the encrypted content from the second mailbox; decrypting the encrypted content to generate an unencrypted version of the encrypted content; and sending the unencrypted version of the encrypted content to the recipient device (Claim 8: The computer-implemented method of claim 1, wherein the provisioning the recipient device with access to the unencrypted version of the encrypted content includes: obtaining the encrypted content from the organizational mailbox; decrypting the encrypted content to generate the unencrypted version of the encrypted content; and sending the unencrypted version of the encrypted content to the recipient device). 
 As to claim 9, the ‘259 Patent discloses the computer-implemented method of claim 1, further comprising: receiving authentication data from a recipient mail service associated with the recipient address; and determining, based on the authentication data, whether a token that is received from the recipient device is authentic with respect to the recipient address, wherein the provisioning the recipient device with access to the encrypted content is responsive to a determination that the token is authentic with respect to the recipient address (Claim 9: The computer-implemented method of claim 1, further comprising: receiving authentication data from a recipient mail service associated with the recipient address; and determining, based on the authentication data, whether a token that is received from the recipient device is authentic with respect to the recipient address, wherein the provisioning the recipient device with access to the unencrypted version of the encrypted content is responsive to a determination that the token is authentic with respect to the recipient address).
  As to claim 10, the ‘259 Patent discloses a system comprising (Claim 10: A system comprising): 
at least one processor (Claim 10: at least one processor); and 
memory in communication with the at least one processor, the memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the system to (Claim 10: and memory in communication with the at least one processor, the memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the system to): 
receive encrypted content that is configured according to an encryption key (Claim 10: receive encrypted content that is configured according to an encryption key); 
generate a message that includes a link for accessing the encrypted content (Claim 10: generate a message that designates a sender address and that includes a link for accessing an unencrypted version of the encrypted content); 
transmit the message to a first mailbox that is accessible based on recipient credentials associated with a recipient address (Clam 10: transmit the message to a recipient mailbox that is accessible based on recipient credentials associated with a recipient address); 
receive, from a recipient device, a first request that is indicative of activation of the link (Claim 10:  receive, from a recipient device, a first request that is indicative of activation of the link); 
transmit, to the recipient mailbox in response to receiving the first request, a passcode message that includes a passcode associated with the encrypted content (Claim 10: transmit, to the recipient mailbox in response to the first request, a passcode message that includes a passcode associated with the unencrypted version of the encrypted content); 
receive, from the recipient device, a second request that includes the passcode (Claim 10: receive, from the recipient device, a second request that includes the passcode); and 
responsive to receiving the second request, provide the recipient device with access to the encrypted content (Claim 10: and responsive to the second request, provide the recipient device with access to the unencrypted version of the encrypted content).
As to claim 11, the ‘259 Patent discloses the system of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, further cause the system to: receive an indication of decryption parameters associated with the recipient device; and determine, based on the decryption parameters, whether to send the encryption key to the recipient device (Claim 11: The system of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, further cause the system to: receive an indication of decryption parameters associated with the recipient device; and determine, based on the decryption parameters, whether to send the encryption key to the recipient device).
As to claim 12, the ‘259 Patent discloses the system of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, further cause the system to: receive an indication of decryption parameters associated with the recipient device; and determine, based on the decryption parameters, whether to send an unencrypted version of the encrypted content to the recipient device (Claim 12: The system of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, further cause the system to: receive an indication of decryption parameters associated with the recipient device; and determine, based on the decryption parameters, whether to send the unencrypted version of the encrypted content to the recipient device).
As to claim 13, the ‘259 Patent discloses the system of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, further cause the system to store the encrypted content in a second mailbox (Claim 10: store the encrypted content in an organizational mailbox that is different than a sender mailbox that is associated with the sender address), wherein the second mailbox is hosted in a first domain that is different than a second domain in which the first mailbox is hosted by a recipient mail service (Claim 13: The system of claim 10, wherein both of the organizational mailbox and the sender mailbox are hosted in at least one first domain that is different than a second domain in which the recipient mailbox is hosted by a recipient mail service.).  
As to claim 14, the ‘259 Patent discloses the system of claim 13, wherein the link is configured to expose an authentication module of the recipient mail service to enable the recipient device to obtain a token from the recipient mail service (Claim 14: The system of claim 13, wherein the link is configured to expose an authentication module of the recipient mail service to enable the recipient device to obtain a token from the recipient mail service). 
As to claim 15, the ‘259 Patent discloses the system of claim 10, wherein the computer-readable instructions, when executed by the at least one processor, further cause the system to store at least one of the encrypted content or the message in a sender mailbox associated with a sender address of the message (Claim 10: store the encrypted content in an organizational mailbox that is different than a sender mailbox that is associated with the sender address).
As to claim 16, the ‘259 Patent discloses the system of claim 10, wherein providing the recipient device with access to the encrypted content includes sending the encryption key to the recipient device to enable a decryption module to generate an unencrypted version of the encrypted content (Claim 16: The system of claim 10, wherein provisioning the recipient device with access to the unencrypted version of the encrypted content includes sending the encryption key to the recipient device to enable a decryption module to generate the unencrypted version of the encrypted content).
As to claim 17, the ‘259 Patent discloses a system comprising (Claim 17: A system for delivery of messages, the system comprising): 
at least one processor (Claim 17: at least one processor); and 
memory in communication with the at least one processor, the memory having computer-readable instructions stored thereupon that are executable by the at least one processor to (Claim 17: memory in communication with the at least one processor, the memory having computer-readable instructions stored thereupon that are executable by the at least one processor to): 
generate a message that designates a recipient address and that includes a link for accessing encrypted content (Claim 17: generate a message that: designates a recipient address and a sender address, and includes a link for accessing an unencrypted version of encrypted content); 
transmit the message to a recipient mailbox that is accessible based on recipient credentials associated with the recipient address (Claim 17: transmit the message to a recipient mailbox that is accessible based on recipient credentials associated with the recipient address); 
receive, from a recipient device, a first request that is indicative of activation of the link (Claim 17: receive, from a recipient device, a first request that is indicative of activation of the link); 
transmit, to the recipient mailbox in response to receiving the first request, a passcode message that includes a passcode associated with the encrypted content (Claim 17:  transmit, to the recipient mailbox in response to the first request, a passcode message that includes a passcode associated with the unencrypted version of the encrypted content); 
receive, from the recipient device, a second request that includes the passcode (Claim 17: receive, from the recipient device, a second request that includes the passcode); and 
responsive to receiving the second request, provision the recipient device with access to the encrypted content (Claim 17: responsive to the second request, provision the recipient device with access to the unencrypted version of the encrypted content).
  As to claim 18, the ‘259 Patent discloses the system of claim 17, wherein the computer-readable instructions are further executable by the at least one processor to: receive the encrypted content from the recipient device; decrypt, based on an encryption key, the encrypted content to generate decrypted content; and send the decrypted content to the recipient device (Claim 18: The system of claim 17, wherein the instructions are further executable by the processor to: receive the encrypted content from the recipient device is association with the request; decrypt, based on an encryption key, the encrypted content to generate decrypted content; and send the decrypted content to the recipient device).
  As to claim 19, the ‘259 Patent discloses the system of claim 17, wherein the computer-readable instructions are further executable by the at least one processor to: store the message in a second mailbox that is different than the first mailbox (Claim 17: store at least one of the encrypted content or the message in an organizational mailbox that is: addressable by use of the link, and different than a sender mailbox that is accessible based on sender credentials associated with the sender address); and delete the message from the second mailbox upon provisioning the recipient device with access to the encrypted content (Clam 19: The system of claim 17, wherein the instructions are further executable by the processor to: delete the message from the organizational mailbox upon providing the recipient device with the decrypted access to the message).
As to claim 20, the ‘259 Patent discloses the system of claim 19, wherein the second mailbox is hosted in a first domain and the first mailbox is hosted in a second domain that is different than the first domain (Claim 20: The system of claim 17, wherein the organizational mailbox is hosted in a first domain and the recipient mailbox is hosted in a second domain).  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,419,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a broadening of the subject matter of the claims of the ‘448 Patent and such the claims of the ‘448 Patent anticipate the claims of the instant application.  The claims of the ‘448 Patent are similar in scope to the claims of  the ‘259 patent such that the claims of the ‘448 Patent are more narrow than those of the ‘259 Patent such that all of the subject matter of the claims of the ‘259 Patent are present in the ‘448 Patent.  Accordingly, claims 1-20 of the instant application are rejected over claims 1-20 of the ‘448 Patent under a substantially similar rationale as that presented for the rejection over the ‘259 Patent.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2004/0030893 by Karamchedu et al. discloses selective encryption of messages
U.S. Patent Application Publication No. 2013/0055368 by Bauckman et al. discloses multi-factor authentication
U.S. Patent Application Publication No. 2016/0269440 by Hartman discloses email security

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432